Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                            CASE NO.:

  AISHIA PETERSEN,

         Plaintiff,

  v.

  BEST WESTERN INTERNATIONAL, INC.

        Defendant.
  __________________________________/

                          COMPLAINT FOR INJUNCTIVE RELIEF


         COMES NOW, Plaintiff Aishia Petersen (“Plaintiff “or “Petersen”), by and through

  undersigned counsel, files this Complaint and sues Defendant, BEST WESTERN

  INTERNATIONAL, INC. (“Best Western” or “Defendant”) for Permanent Injunctive Relief

  pursuant to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.

  §§s 12181-12189 (“ADA”), 28 U.S.C. §2201 and 2202, 28 CFR Part 36 Regulations, as well

  as Section 504 of the Rehabilitation Act of 1973 29 U.S.C. § 794. Plaintiff state as follows:

                                        INTRODUCTION

         1. This Court has jurisdiction over this case based on federal question jurisdiction, as

  provided in 28 U.S.C. §1331 and the provisions of the Americans with Disabilities Act,

  (hereinafter, “ADA”).

         2. Plaintiff is a visually impaired and legally blind person (disabled) who requires

  assistance through screen-reading to navigate and communicate with business through the

  internet and its innumerous applications using her browser in her mobile phone. Plaintiff uses




                                                   1
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 2 of 20




  the term “blind” or “visually impaired” as legally blind. Disabled as defined by ADA and

  Amendment acts of 2008, 42 USC §12101 (ADAAA).

         3. Plaintiff brings this action against Defendant for providing a digital business mobile

  application (running on mobile devices such as iPhone) that is not fully accessible and usable

  by visually impaired consumers. The mobile application at issue is available to customers for

  download on customers’ mobile phones (“mobile app”).

         4. Defendant developed the mobile app and had an option during development to make

  fully accessible to screen-readers but opted not to do so. Accessibility is an optional feature in

  mobile app development. iPhone (Apple) platform offers developers accessibility tools to aid

  them in creating an accessible user experience for all users, including those with a disability or

  impairment.

         5. The Defendant distributes its mobile application to millions of customers through

  their phone in the App store for iPhones. Defendant offers its mobile app to the general public

  from which it shows it hotel locations and reservations. Consumers require the ability to make

  a reservation, even on the go. Defendant’s mobile app allows mobile device users to shop on a

  mobile platform through an internet connection to Wi-Fi or cellular data so that users can

  make a reservation, locate hotels, and explore rooms offerings on the go.

         6. Defendant has subjected itself to the ADA because Defendant’s app is offered as a

  tool to communicate between the business and consumers to sell its products from its brick-

  and-mortar hotels, which are places of public accommodation. As a result, the app must

  interact with Defendant’s hotels and the public, and in doing so must comply with the ADA,

  which means it must not discriminate against individuals with disabilities and may not deny

  full and equal enjoyment of the goods and services afforded to the general public.




                                                   2
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 3 of 20




         7. In the statutory text, Congress determined that "individuals with disabilities

  continually encounter various forms of discrimination," including "communication barriers".

  42 U.S.C. § 12182(a).

         8. Blind and visually impaired consumers must use the assistive technology on the

  mobile phone to access business mobile app content (VoiceOver or Talkback). The mobile

  app must be designed and programmed to work with the assistive Accessibility feature

  available on the Apple iPhones, and Android phones (Google and Samsung). Defendant’s

  mobile application, however, contains digital barriers which limit the ability of blind and

  visually impaired consumers to access the mobile application connecting to reservations to

  physical hotels.

         9. Defendant’s mobile application is not fully or equally accessible to blind or visually

  impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a permanent

  injunction to cause a change in Best Western’s policies, practices and procedures so that

  Defendant’s mobile application will become, and remain, accessible to blind. Plaintiff seeks

  injunctive relief, attorneys’ fees and costs, including, but not limited to, court costs and expert

  fees, pursuant to Title III of the Americans with Disabilities Act of 1990, as amended, 42

  U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28 U.S.C. 2201 and

  2202 as well as ADA 28 CFR Part 36 Regulations.

         10. Throughout the ADA, "auxiliary aids and services" refers to techniques and

  devices to overcome barriers in communicating with people who have visual and hearing

  impairments, among other things. See 42 U.S.C. 12103(1), See also ADA 28 CFR Part 36.

         11. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's

  Title III regulations require public accommodations to "furnish appropriate auxiliary aids and




                                                    3
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 4 of 20




  services where necessary to ensure effective communication with individuals with

  disabilities." 28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader

  software," "magnification software," and "accessible electronic and information technology"

  as among the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).

         12. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA

  Amendments Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design,

  construct, maintain, and operate its mobile application to be fully and equally accessible to

  and independently usable by Plaintiff, constitutes in Defendant’s denial of full and equal

  access to its mobile app connected communication tool to its stores, Therefore denial of its

  products and services offered thereby in conjunction with its physical location(s), resulting in

  a violation of Plaintiff’s rights under the Americans with Disabilities Act (“ADA”).

         13. Defendant owns and operates the mobile e-commerce application and several

  BEST WESTERN hotels that are located in Florida.

         14. This case arises out of the fact that Defendant BEST WESTERN has operated its

  business in a manner and way that effectively excluding individuals who are visually impaired

  from access to Defendant mobile application based upon Defendant’s failure to provide

  auxiliary aids and services for effective communications.

         15. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

         16. Plaintiff, a legally blind person, is impeded to access and communicate with

  Defendant effectively and timely such that allowing access to Defendant’s various business

  locations; as such impediment as rendered Defendant’s physical places of accommodation not

  fully accessible to the visually impaired.




                                                   4
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 5 of 20




         17. Plaintiff has downloaded and attempted to patronize the Defendant’s mobile

  application and physical stores in the past and intends to continue to make further attempts to

  patronize Defendant’s mobile app and physical stores (making online reservations and

  purchase online to pick up at the store). Plaintiff would like to order Defendant’s products and

  learn about sales or discounts before going to Defendant’s brick and mortar location.

  However, unless Defendant is required to eliminate the access barriers at issue and required to

  change its policies so that access barriers do not reoccur on Defendant’s app, Plaintiff will

  continue to be denied full and equal access to the app as described and will be deterred from

  fully using Defendant’s app or shopping at the physical locations.

         18. Plaintiff continues to attempt to utilize the Defendant’s mobile app and plans to

  continue to attempt to utilize the application so Plaintiff can access the physical store in the

  near future and continues patronage.

         19. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

  result of the discriminatory conditions present at Defendant’s mobile application. By

  continuing to operate its mobile app with discriminatory conditions, Defendant contributes to

  Plaintiff’s sense of isolation and segregation and deprives Plaintiff the full and equal

  enjoyment of the goods, services, facilities, privileges and/or accommodations available to the

  general public. Plaintiff is deprived of the meaningful choice of freely visiting and utilizing

  the same accommodations readily available to the general public and is deterred and

  discouraged from doing so. By maintaining an app with violations, Defendant deprives

  Plaintiff the equality of opportunity offered to the general public.

         20. Plaintiff has suffered and will continue to suffer direct and indirect injury of fact as

  a result of the Defendant’s discrimination until the Defendant is compelled to comply with the




                                                    5
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 6 of 20




  requirements of the Title III of the ADA as well as 28 CFR Part 36 Regulations and the

  statutory protections of the Civil Rights.

         JURISDICTION AND VENUE

         21. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

  U.S.C. § 12188.

         22. Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

  substantial business in this judicial district where it has multiple physical locations.

         23. Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

  this is the judicial district in which Defendant resides, and in which a substantial part of the

  acts and omissions giving rise to the claims occurred.

         24. Defendant is subject to personal jurisdiction in this District. Defendant has been

  and is committing the acts or omissions alleged herein in the Southern District of Florida that

  caused injury, and violated rights prescribed by the ADA to Plaintiff. This Court has personal

  jurisdiction over BEST WESTERN pursuant to, inter alia, Florida’s long arm statute F.S. §

  48.193, a substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred in

  the Southern District of Florida. Specifically, on several separate occasions, Plaintiff has been

  denied the full use and enjoyment of the facilities, goods, and services of Defendant’s mobile

  app in Florida. The access barriers Plaintiff encountered on Defendant’s mobile app have

  caused a denial of Plaintiff’s full and equal access multiple times in the past, and now deter

  Plaintiff on a regular basis from accessing Defendant’s mobile app. Plaintiff would like to

  become Defendant’s patron and access the Defendant’s mobile app in the near future but the

  barriers Plaintiff encountered on Defendant’s mobile app have impeded Plaintiff’s full and

  equal enjoyment of goods and services offered at Defendant’s brick-and mortar hotels.




                                                     6
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 7 of 20




  Defendant BEST WESTERN is authorized to conduct, and is conducting, business within the

  State of Florida and within the jurisdiction of this court.

                                              PARTIES

         25. Plaintiff, Aishia Petersen, is and, at all times relevant hereto, is an Orlando, Florida

  resident. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a

  member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

  implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

         26. Aishia Petersen is legally blind, and a member of a protected class under the ADA.

  Whereby, she has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations

  implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h).

  Plaintiff was diagnosed with congenital glaucoma in both eyes by UM Health- Bascom

  Palmer Eye Institute, and consequently, is legally blind and the visual disability is permanent.

  Plaintiff is a legally blind individual who has a physical impairment that substantially limits

  the major life activity of seeing. Accordingly, she has a disability within the meaning of 42

  U.S.C. § 12102 and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability

  within the meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104.

         27. Defendant BEST WESTERN owns, operates and maintains multiple hotels called

  BEST WESTERN Hotels within the Southern District of Florida, either through franchisees,

  affiliates, partners or other entities. Defendant’s BEST WESTERN offers hotel rooms to the

  public. Defendant also offers those items to the public through its mobile app. Defendant’s

  hotels and accompanying mobile app work collectively and are public accommodations

  pursuant to 42 U.S.C. § 12181(7)(A).

                                               FACTS




                                                    7
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 8 of 20




         28. Defendant is defined as a “Place of Public Accommodation" within meaning of

  Title III because Defendant is a private entity which owns and/or operates “[A] hotel, motel.

  42 U.S.C. §12181(7)(A) and 28 C.F.R. §36.104(5).

         29. Each of Defendant BEST WESTERN hotels’ are open to the public and each is a

  Place of Public Accommodation subject to the requirements of Title III of the ADA and its

  implementing regulation as “[A] an Inn, hotel, motel,…” as defined by 42 U.S.C.

  §12181(7)(A); §12182, and 28 C.F.R. Part 36.

         30. BEST WESTERN offers hotel rooms under BEST WESTERN hotels to the

  general public.

         31. Defendant’s mobile application is offered by Defendant as a way for the public to

  communicate with BEST WESTERN. Defendant’s mobile app also permits the general public

  to locate hotels, sign up, make reservation, provides information, rewards, room description

  (pictures), directions, and career jobs.

         32. A mobile application (app) is a program that is downloaded and installed onto a

  user's mobile device, whereas a website is a site (place) on the internet where users visit it.

  The mobile application is saved on the smartphone, and in most cases an internet connection is

  optional in order to work. Both are ways of digital communication between the business and

  the users. A mobile app remains on the user's smartphone and is therefore ideal for frequent

  and repeated communication. Mobile app push notifications are small messages that pop up in

  a user's status bar to let them know about an upcoming deal, reminders, and more. Push

  notifications are very convenient way successful way for business to reach and monetize their

  customers.




                                                  8
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 9 of 20




         33. A blind person may give permission or consent to geolocation, push notifications

  and user’s data sharing to third party if the mobile application is accessible to screen-reader

  (audio voice unable).

         34. The mobile application (BEST WESTERN) is an integral part of the goods and

  services offered by Defendant’s hotels, because Defendant’s mobile app and its physical

  hotels are heavily integrated, since the mobile application allows the public the ability to

  locate Defendant’s hotels, redeem rewards and make a reservation.

         35. The mobile application is an extension of defendant’s physical hotels. By this

  nexus, between the hotels and the mobile application is characterized as a Place of Public

  Accommodation pursuant to Title III, 42 U.S.C. §12181(7)(A) of the ADA.

         36. Defendant has control over its mobile application content, design and source-code.

  Defendant’s mobile app has a nexus to a place of public accommodation pursuant to 42 U.S.C.

  § 12181(7)(A). Therefore, under the ADA, Defendant must ensure that individuals with

  disabilities have access to full and equal enjoyment of the goods and services offered on its

  app.

         37. Blind and visually impaired individuals may access mobile apps by using

  accessibility features in conjunction with screen reader software that converts text to audio.

  Screen reader software provides the primary method by which a visually impaired person may

  independently use the internet. Unless the app is developed and designed with Accessibility

  features to be accessed with screen reader software, visually impaired individuals are unable

  to fully access app and the information, products, and services available through the app.

         38. There are specific guidelines in place endorsed by the US Department of Justice in

  numerous U.S. District Courts. (See DOJ letter September 25,2019 addressed to Congress).




                                                  9
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 10 of 20




  The international internet standards organization, W3C, has published WCAG 2.1 A (Web

  and mobile Content Accessibility Guidelines). WCAG 2.1 provides widely accepted

  guidelines for making mobile apps accessible to individuals with disabilities and compatible

  with screen reader software.

         39. Plaintiff is legally blind and uses an iPhone that comes with “Voiceover” screen

  reader (audio) feature in order to access internet mobile applications’ content. Plaintiff’s

  software is the most popular screen reader software utilized worldwide by visually impaired

  individuals for mobile phones.

         40. Despite attempts, Defendant’s mobile app did not fully integrate with Plaintiff’s

  mobile phone Accessibility screen-reader, nor was there any function within the app to permit

  access for visually impaired individuals through other means. Her shopping attempts were

  rendered futile because the app was inaccessible. Therefore, Plaintiff was denied the full use

  and enjoyment of the goods and services available on Defendant’s app as a result of access

  barriers on the mobile app. For example: Menu categories have incorrect id label description

  (navigation issue), “Rewards”- audio is “logo other”; “Redeem points”- audio is “card, gift,

  card logo”; Learn – audio is “clock, card, sticker”; Key- audio is “clock, handwriting note”. In

  the first page “Enter Destination or Hotel” (search field) has incorrect label- audio is

  automobile, coupon, gift card. The Return button audio is chevron. Banners and images have

  no audio (label for screen-reader). Defendant’s app does not meet the WCAG 2.1 A level of

  accessibility. Label in Name, any component that has text or images of text should have an

  accessible name shown in visible text. Incorrect labels in fields and dates for a stay. “Check

  in” announces “bathroom, faucet, logo other”. The field “Enter a Destination” announces blue

  sky, people, actions available. These fields are skipped by VoiceOver. As to WCAG




                                                  10
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 11 of 20




  guideline–Name, Role, Value, all elements should be built for accessibility. Here, the first step

  of the first screen has an unlabeled search box to enter a destination. This does not have an

  accessible name. Input Purpose, the input fields must have an appropriate autocomplete

  feature. Focus Visible, the keyboard focus should be visible and clear. Create Account drop

  down for Country does not work with Voiceover. Also other navigation issues, “Reward

  Dashboard” announces checkmark, logo other; Redeem Points announces heart clock logo

  other “Learn About Rewards announces checkmark, clock logo and “Mobile Key” announces

  clock handwriting tool. The BEST WESTERN mobile application is substantially inaccessible

  for    blind    persons.     Defendant’s      mobile     app     performance      recorded     at

  https://youtu.be/ZhlAYKzgJyE and https://youtu.be/RKwGLKAeNzo .

         41. Defendant’s mobile application does not meet the WCAG 2.1 A level of

  accessibility. The mobile application should be accessible by screen reader audio voice.

  Multiple issues were found including: pop-up error is announced as “error” visually displayed

  message is not announced unless the blind user can find the small message box and click it to

  understand the issue, but the message box should be given focus and be automatically

  announced the entire message with Voiceover.

         42. By failing to adequately design and program its mobile application to accurately

  and sufficiently integrate with mobile screen-readers, Defendant has discriminated against

  Plaintiff and others with visual impairments on the basis of a disability by denying them full

  and equal enjoyment of the app, in violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

         43. As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

  mobile application to make a hotel reservation and suffered an injury in fact including loss of

  dignity, discrimination, and other tangible and intangible injuries.




                                                   11
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 12 of 20




  46. The barriers on the mobile application have caused a denial of Plaintiff’s full and equal

  access multiple times in the past, and now deter Plaintiff from attempting to use Defendant’s

  mobile app as defined by 42 U.S.C. §12181(7)(A); §12182, and 28 C.F.R. Part 36.

                           AMERICAN WITH DISABILITIES ACT

          44. The failure to access the information needed precluded Plaintiff’s ability to

  patronize BEST WESTERN International Inc, because, as a blind individual, Plaintiff needs to

  plan her outings out in detail, locate the hotel, read about amenities and rooms for disables,

  make a reservation, in order to have the proper financing for a venture and ensure that she

  arrives at a given location (brick-mortar hotel).

          45. Technology evolves, in these days, consumers are doing most of their shopping

  online. Defendant’s provision of an e-commerce mobile application is an essential part of the

  services offered and is no different than the customer service to the public as part of BEST

  WESTERN’ services, privileges and benefit to the public.

          46. Title III ADA Part 36 regulation was amended to integrate section 36.303

  Auxiliary Aids and Services “A public accommodation shall furnish appropriate auxiliary aids

  and services where necessary to ensure effective communication with individuals with

  disabilities.”

          47. By this nexus, the Defendant’s mobile application is characterized as an intangible

  service, privilege and advantage provided by BEST WESTERN hotels’ a Place of Public

  Accommodation as defined under the ADA, and thus its mobile application is an extension of

  BEST WESTERN’s services, privileges and advantages made available to the general public

  by Defendant through its retail brick and mortar hotels.




                                                      12
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 13 of 20




         48. All Public Accommodations must ensure that their Places of Public

  Accommodation provide Effective Communication for all members of the general public,

  including individuals with disabilities. Binding case law increasingly recognize that private

  entities are providing goods and services to the public through the mobile application that

  operate as “Places of Public Accommodation” under Title III.

         49. Notice to Defendant is not required as a result of Defendant’s failure to cure the

  violations.

         50. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

  U.S.C. §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

     COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
    Violation of Title III of the Americans with Disabilities Act 42 U.S.C. § 12182, et seq.


         51. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  Public Accommodations and requires Places of Public Accommodation to be designed,

  constructed, and altered in compliance with the accessibility standards established by Part 36

  Regulation 28 C.F.R. § 36.303.

         52. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

  includes, among other things: a failure to make reasonable modifications in policies, practices

  or procedures, when such modifications are necessary to afford such goods, services, facilities,

  privileges, advantages or accommodations to individuals with disabilities,…; and a failure to

  take such steps as may be necessary to ensure that no individual with a disability is excluded,

  denied services, segregated or otherwise treated differently than other individuals because of

  the absence of auxiliary aids and services... 42U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28




                                                  13
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 14 of 20




  C.F.R. § 36.303(a). Title III requires that “[a] public accommodation shall furnish appropriate

  auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities.” 28 C.F.R. § 36.303(c)(1). The regulations set forth numerous

  examples of “auxiliary aids and services,” including “…accessible electronic and

  information technology; or other effective methods of making visually delivered materials

  available to individuals who are blind or have low vision.” 28 C.F.R. § 36.303(b), 42 U.S.C. §

  12182(b)(2)(A)(III).

          53. The acts alleged herein constitute violations of Title III of the ADA, and the

  regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

  substantially limits the major life activity of seeing within the meaning of 42 U.S.C.

  §§12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff

  has not been afforded the same goods, services, privileges and advantages that are provided to

  other patrons who are not disabled. These violations are ongoing as Defendant has failed to

  make any prompt and equitable changes to its app and policies in order to remedy its

  discriminatory conduct.

         54. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove and this suit for injunctive relief is her only means to secure adequate

  redress from Defendant’s unlawful and discriminatory practices.

         55. Defendant is in violation of the ADA by creating INTANGIBLE barriers for

  individuals with disabilities who are visually impaired and who require the assistance of

  interface with screen reader software to comprehend and access digital mobile applications

  which are connected to physical stores, thus impeding access to physical stores. These

  violations are ongoing.




                                                 14
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 15 of 20




         56. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

  reasonable fee for services in the prosecution of this cause, including costs and expenses

  incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

  Defendant BEST WESTERN International Inc.

                              SECOND CAUSE OF ACTION
      Violation of Section 504 of the Rehabilitation Act of 1973 29 U.S.C. § 794, et seq.

         57. Plaintiff incorporates the foregoing allegations as if set forth fully herein.

         58. Defendant received Federal financial assistance. In receiving a SBA PPP

  guaranteed loan, an institution is obligated and must certify that it will comply with several

  SBA regulations and Federal laws regarding civil rights/anti-discrimination laws until the loan

  is fully forgiven or repaid. As Defendant’s operations are qualified programs or activities

  within the meaning of Section 504. 29 U.S.C. § 794(b)(4).

         59. Section 504 of the Rehabilitation Act of 1973 (“Section 504”) provides that

  otherwise qualified individuals with disabilities shall not, solely by reason of their disability,

  be excluded from participation in, be denied the benefits of, or be subjected to discrimination

  under any program or activity receiving Federal financial assistance. 29 U.S.C. § 794(a).

         60. As an individual with an impaired vision disability, Plaintiff is a person with a

  disability within the meaning of Section 504. 29 U.S.C. § 794(a); 29U.S.C.§ 705(20) and is

  otherwise qualified to bring this action under the Rehabilitation Act of 1973, 29 U.S.C. §

  794(a) as well as incorporating the remedies, rights and procedures set forth in Title VI of the

  Civil Rights of 1964, 42. U.S.C. 2000d. 29 U.S.C. § 705(20)(B) (2000).

         61. Defendant, the federal financial funded entity must afford disabled persons equal

  opportunity to obtain the same result, gain the same benefit, or reach the same level of




                                                   15
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 16 of 20




  achievement, in the most integrated setting appropriate to the person’s needs. (34 CFR sec.

  104.4(b)(2)).

            62. The United States Small Business Administration (“SBA”) and the Department of

  Treasury for Lender to make Paycheck Protection Program SBA-guaranteed financing

  available as part of the Coronavirus Aid, Relief, and Economic Securities Act (“CARES Act”)

  (P.L. 116-136. The Defendant applied and received SBA PPP loan. The Defendant is a

  recipient of Federal financial assistance (13 CFR § 112.2 (b)) sufficient to invoke Section 504

  coverage. 34 C.F.R. §104.3(h).

            63.Section 504 regulations provides that recipients of Federal financial assistance, in

  providing any aid, benefit, or service, may not, on the basis of disability, discriminate against

  disabled person and requires facilities, programs and activities operated by the federally

  financial funded entity be readily accessible to persons with disabilities. 28 C.F.R § 42.520.

            64. Defendant’s mobile application is included as a programs or activity of

  Defendant’s business and hotels. and The terms program or activity and program mean all of

  the operations of any entity described in paragraphs (e)(1) through (4) of this section, any part

  of which is extended Federal financial assistance: 13 CFR § 112.2( e ). An entire corporation,

  partnership, or other private organization, or an entire sole proprietorship. 13 CFR § 112.2( e )

  (3)(i).

            65. Section 504 regulations further prohibit recipients of Federal financial assistance

  from limiting a qualified individual with a disability in the enjoyment of any right, privilege,

  advantage, or opportunity enjoyed by others receiving any aid, benefit, or service. 29 U.S.C.

  Section794(b)(3)(A).




                                                    16
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 17 of 20




         66. Defendant has violated Section 504 by denying Plaintiff access to their digital

  platform (mobile application). Defendant’s discriminates against blind users by tending to

  screen them out of having access to Defendant’s digital platform content (mobile app), on the

  basis of disability. Defendant provides its online platform as a service and benefit, a

  communication tool between users and Defendant business. Plaintiff was excluded from

  participation of Defendant’s “program or activity”.

         67. To ensure that it protected a wide variety of persons, the Act focused on

  characteristics likely to lead to discrimination.17 An “individual with a disability” was any

  person “who (i) has a physical or mental impairment which substantially limits one or more of

  such person’s major life activities; (ii) has a record of such impairment; or (iii) is regarded as

  having such an impairment.”

         68. Defendant is fully aware that its digital platform content is inaccessible to visually

  impaired users. Defendant has intentionally failed to remediate the mobile application and

  make it equally accessible to persons with vision disabilities.

         69. Defendant knew (certified in the SBA PPP loan application “I will comply with the

  civil rights”) that not offering its online platform equally accessible to all users, Defendant

  discriminated against Plaintiff on the basis of her disability.

         70. Plaintiff was excluded from participation in, and denied the benefits of the

  Defendant’s digital platform, and subjected to discrimination, by Defendant who received

  under the Cares Act SBA PPP funding program Federal financial assistance.

         71. Compensatory damages are available under Section 794a. (2).” The remedies,

  procedures, and rights set forth in title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et

  seq.) applied to claims of discrimination in compensation shall be available to any person




                                                    17
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 18 of 20




  aggrieved by any act or failure to act by any recipient of Federal assistance or Federal provider

  of such assistance under section 794 of this title”. 29 U.S.C. §794a(2).

         72. Because Defendant’s discriminatory conduct presents a real and immediate threat

  of current and continuing violations, declaratory and injunctive relief are appropriate remedies

  pursuant to 29 U.S.C. §794a.

         73. As a proximate result of Defendant’s discrimination, Plaintiff has sustained injuries

  and has suffered segregation, isolation, experienced emotional suffering, pain and anxiety

  because of Defendant denied Plaintiff of participating and accessing Defendant’s

  communication tool and online platform, which are available to all other users.

         74. Plaintiff has no adequate remedy at law and unless the relief requested herein is

  granted, Plaintiff will suffer irreparable harm in that they will continue to be discriminated

  against and denied access to Defendant’s benefits and services. Consequently, Plaintiff is

  entitled to injunctive relief, damages, as well as reasonable attorneys’ fees and costs. 29

  U.S.C. § 794a(a)(2) &(b)


                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Aishia Petersen hereby prays judgment against Defendant

  Best Western International Inc.” and requests the following injunctive relief permanently

  enjoin Defendant from any practice, policy and/or procedure which will deny Plaintiff equal

  access to, and benefit from Defendant’s services and goods, as well as the Court:

                     a. A Declaratory Judgment that at the commencement of this action

  Defendant was in violation of the specific requirements of Title III of the ADA described

  above, and the relevant implementing regulations of the ADA, in that Defendant took no




                                                  18
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 19 of 20




  action that was reasonably calculated to ensure that its mobile application is fully accessible

  to, and independently usable by, blind individuals;

                     b. A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2), and

  Section 504 of the Rehabilitation Act of 1973, and 28 CFR § 36.504(a) which directs

  Defendant to take all steps necessary to brings its app into full compliance with the

  requirements set forth in the ADA, and its implementing regulations, so that its app is fully

  accessible to, and independently usable by, blind individuals, and which further directs that

  the Court shall retain jurisdiction for a period to be determined to ensure that Defendant has

  adopted and is following an institutional policy that will in fact cause Defendant to remain

  fully in compliance with the law;

                     c. That the Court enter an Order directing Defendants to continually update

  and maintain their mobile application to ensure that it remains fully accessible to and usable

  by visually impaired individuals;

                     d. Compensatory damages to Plaintiff under 29 U.S.C. §794a(2), under

  Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) (and in subsection (e)(3) of

  section 706 of such Act (42 U.S.C. 2000e–5).

                     d. That the Court enter an award of attorney’s fees, costs and litigation

  expenses pursuant to 42 U.S.C. § 12205; and Title III of the ADA Section § 36.505, and 29

  U.S.C. §794a(2)(b).

                     e. The provision of whatever other relief the Court deems just, equitable

  and appropriate.




                                                  19
Case 0:21-cv-60429-RAR Document 1 Entered on FLSD Docket 02/23/2021 Page 20 of 20




  Dated this 23rd day of February 2021.

                                                         s/Acacia Barros
                                                         Attorney for Plaintiff
                                                         ACACIA BARROS, P.A.
                                                         Acacia Barros, Esq.
                                                         FBN: 106277
                                                         11120 N. Kendall Dr., Suite 201
                                                         Miami, Florida 33176
                                                         Tel: 305-639-8381
                                                         ab@barroslawfirm.com


                               CERTIFICATE OF SERVICE

              I hereby certify that on this 23rd day of February 2021 that the foregoing

  document has been filed using CM/ECF system and will   be   served   via   email   when

  Defendant/Defendant’s counsel enters an appearance.

                                                         /s/Acacia Barros
                                                         Attorney for Plaintiff
                                                         ACACIA BARROS, P.A.




                                               20
